



Exhibit 10.2
ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT
This Assignment and Assumption of Purchase Agreement (“Assignment”) is entered
into between KBS Capital Advisors LLC, a Delaware limited liability company
(“Assignor”), and KBS SOR Westpark Portfolio, LLC, a Delaware limited liability
company (“Assignee”), as of April 21, 2016 (“Effective Date”).
RECITALS
A.Pursuant to the terms of that certain Agreement of Purchase and Sale effective
as of April 13, 2016, by and between Calwest Industrial Properties, LLC, a
California limited liability company, as seller, and Assignor, as buyer (the
“Purchase Agreement”), Assignor agreed to acquire the Property (as such term is
defined in the Purchase Agreement) commonly referred to as “the Westpark
Portfolio” and located in Redmond, Washington.
B.Assignor desires to assign, without recourse, representation or warranty, all
of its rights, benefits, liabilities and obligations arising under the Purchase
Agreement (and related documents) to Assignee, and Assignee desires to assume
all of said rights, benefits, liabilities and obligations.
NOW, THEREFORE, in consideration of the foregoing promises, the mutual
undertakings of the parties set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties agree as follows:
1.Recitals. The above recitals are incorporated herein by reference.
2.Assignment and Assumption. Assignor hereby transfers, assigns and conveys,
without recourse, representation or warranty, express or implied, all of
Assignor’s rights, interests, liabilities and obligations in and to the
Property, and all of Assignor’s rights, interests, liabilities and obligations
under the Purchase Agreement (and related documents) to acquire same to
Assignee. Assignee hereby assumes all such rights, interests, liabilities and
obligations, and joins in all representations, warranties, releases, and
indemnities, of Assignor under the Purchase Agreement (and related documents)
relating to such Property and the Purchase Agreement (and related documents)
assigned to it above.
3.Representations and Warranties. Assignee acknowledges and agrees that the
representations and warranties of Assignor set forth in the Purchase Agreement
shall apply to and are being remade with respect to Assignee as of the date
hereof.
4.Successors and Assigns. This Assignment shall be binding upon and inure to the
benefit of the parties’ successors and assigns.
5. Attorneys ’ Fees . In the event any party institutes any action or proceeding
against the other party with regard to this Assignment, the prevailing party of
such action shall be entitled to recover from the nonprevailing party (in
addition to all other remedies provided by law) its attorneys’ fees and costs
incurred in such action or proceeding.


-1-

--------------------------------------------------------------------------------





6.Counterparts. This Assignment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one and the same instrument. Each counterpart may be delivered
by facsimile transmission. The signature page of any counterpart may be detached
therefrom without impairing the legal effect of the signature(s) thereon
provided such signature page is attached to any other counterpart identical
thereto.
[Signatures to Follow]


-2-

--------------------------------------------------------------------------------





Executed as of the date set forth above.


ASSIGNOR:


KBS CAPITAL ADVISORS LLC,
a Delaware limited liability company


By:
/s/ Jeffrey K. Waldvogel
 
Jeffrey K. Waldvogel
 
Chief Financial Officer





-3-

--------------------------------------------------------------------------------





ASSIGNEE:


KBS SOR WESTPARK PORTFOLIO, LLC,
a Delaware limited liability company


By:    KBS SOR Acquisition XXVIII, LLC,
a Delaware limited liability company,
its sole member


By:    KBS SOR Properties , LLC,
a Delaware limited liability company,
its sole member


By:    KBS SOR (BVI) Holdings, Ltd.,
a British Virgin Islands company limited by shares,
its sole member


By:    KBS Strategic Opportunity Limited Partnership,
a Delaware limited partnership,
its sole shareholder


By:    KBS Strategic Opportunity REIT, Inc.,
a Maryland corporation,
its sole general partner


By:
/s/ Jeffrey K. Waldvogel
 
Jeffrey K. Waldvogel, Chief Financial Officer













-4-